                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

ARTHUR DAWSON,

       Plaintiff,

v.                                                      Case No. 6:18-cv-1908-Orl-37LRH

BRUCE TELEKY, INC.; and BRUCE
TELEKY,

      Defendants.
_____________________________________

                                   ORDER TO STRIKE

       Before the Court is Defendants’ motion to dismiss Plaintiff’s Amended Complaint

for lack of personal jurisdiction and failure to state a claim. (Doc. 54 (“Motion”).) As the

Motion fails to comply with Local Rule 3.01(g), it is due to be stricken.

       Rule 3.01(g) requires that movants include with most motions “a statement (1)

certifying that the moving counsel has conferred with opposing counsel and (2) stating

whether counsel agree on the resolution of the motion.” For motions to dismiss, Rule

3.01(g) only exempts motions “to dismiss for failure to state a claim upon which relief can

be granted.” As the Motion seeks to dismiss Plaintiff’s Complaint for lack of personal

jurisdiction, it is subject to Rule 3.01(g)’s conferral requirement. Because Defendants

failed to confer here, the Motion will be stricken.

       Accordingly, the Clerk is DIRECTED TO STRIKE Defendants’ Motion and

Memorandum of Law to Dismiss Plaintiff’s Amended Complaint. (Doc. 54.)

       DONE AND ORDERED in Chambers in Orlando, Florida, on July 30, 2019.
                                            -1-
Copies to:
Counsel of Record




                    -2-
